          Case 2:20-cv-00519-APG-NJK Document 9 Filed 05/18/20 Page 1 of 1



 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 R.A.M.M. CORPORATION,                                 Case No.: 2:20-cv-00519-APG-NJK

 4          Plaintiff                               Order Denying Motion for Reconsideration

 5 v.                                                                [ECF No. 5]

 6 ROBERT FORD,

 7          Defendant

 8        Defendant Robert Ford moves for reconsideration of my order remanding this case to the

 9 state court. But Ford does not offer a sufficient reason for me to change my mind.

10        I THEREFORE ORDER that the motion for reconsideration (ECF No. 5) is denied.

11        DATED this 18th day of May, 2020.

12

13
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
